DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/25/2022 has been entered.  Claims 1 and 3-16 are pending in the application.  Since claim 1 shows an amendment (electric having a strike through); the claims are being treated as an amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: electric motor housing related to the motor.  Since the claims have “previously presented” and arguments indicate no amendment the strike through of “electric”, claim 1, line 10 results in confusion.  Is electric being stricken/deleted?  If not what is the “electric motor housing”?  It is not clear if this is some sort of insulated housing such as rubber sheath or if the term is to be deleted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crutcher et al.  (US 5511715 A) in view of Cunningham (US 4323127 A) and further in view of Kunz et al. (US 20090294508 A1).
Regarding claims 1, 8, and 13-14, Crutcher et al. discloses an electric motor (M) having a motor housing (11/12, col. 7, lines 26-35), and 
a driver blade (40) adapted to drive a fastener into a workpiece (col. 7, lines 50-67),
wherein the flywheel (30) adapted to impart a force upon the driver blade (40) when a portion of the flywheel (30) contacts a portion of the driver blade and wherein the flywheel is free of contact with the motor housing,  (fig. 5, col. 2, lines 17-25, col. 3, lines 1-15, col. 7, lines 26-50, col. 11, lines 19-41)
Crutcher et al. states:  “driveshaft 22 is interconnected between the motor and the flywheel for purposes of rotating the flywheel when the motor is electrically driven. The driveshaft 22 extends through the handle 12 from the motor "M" at the rear end 14, through the front end 13 of the handle, and to the flywheel mounted in the housing 11” (col. 7, lines 42-49).
Crutcher et al. fails to disclose at least a portion of the flywheel is coupled to the rotor shaft, overlaps at least a portion of the motor housing, a flywheel body having a flywheel inner circumference, the flywheel also having a cup shape and an open end, wherein at least a portion of the motor housing is surrounded by and radially within the flywheel inner 
Crutcher et al. states:  "the flywheel is rotated at a speed which provides sufficient rotational inertia such that, when coupled to the fastener driver, there is sufficient power to drive a long framing fastener into a target. For example, a typical framing fastener is about 31/2" to 4" long and may require up to 50 horsepower to drive it full length into wood (col. 2, lines 17-25)… given the mechanical and dimensional specifications of the flywheel and knowing the driving forces which must be applied by the tool, the range of required angular speeds of the flywheel can be determined (col. 2, lines 58-61)… flywheel 30 of the present invention weighs about 0.87 pounds with a movement of inertia from axis 31 of about 4.016.times.10.sup.-4 ft.-lbs.sec..sup.2. Of course, varying flywheel configurations, weights, weight distribution and speeds can be used to satisfy a variety of applications (col. 11, lines 28-34).

the additional weight and overhanging position of the flywheel, a hub 110 of which is mounted on the end of shaft enlargement 107” (col. 11, lines 10-20)
Kunz et al. teaches a nailer power tool (1) comprising an electric motor (13) having a rotor shaft (25/29); the rotor shaft coupled to a flywheel (41); the flywheel having an overlapping portion which is over at least a portion of the motor housing (figs. 1-8); at least a portion of the flywheel is coupled to the rotor shaft (29), overlaps at least a portion of the motor housing, the flywheel body having a flywheel inner circumference, the flywheel also having a cup shape and an open end (cup shape shown, figs. 1-8), wherein at least a portion of the motor housing is surrounded by and radially within the flywheel inner circumference, at least a portion of the flywheel body overlaps at least a portion of the motor housing [0026-0029] and Kunz teaches the flywheel can be formed integrally with rotor or attached to other portions [0029] and the flywheel (41) adapted to impart energy from the flywheel when contacted by a driver blade (5/7) which has a driving action energized by a transfer of energy from contact with the flywheel [0029-0031] and Kunz teaches having the motor and flywheel configured to achieve desired operating/speed characteristics ([0017-0018, 0029-0031], figs. 1-8). 
In re Aller, 105 USPQ 233.  
Regarding claims 3-4, 7, 9-12, and 15-16, Crutcher et al. discloses a plurality drive speeds including speeds between 10 m/s to 30 m/s and teaches flywheel speeds of 7k rpm to 15k rpm (col. 11, lines 19-41, claims 11-12 and 19). Cunningham teaches having ranges of inertia, flywheel energy, when the flywheel contacts the portion of the driver blade and the driver blade is driven at a speed of 30 m/s or less (col. 15, lines 5-55).  Kunz et al. teaches having the motor and flywheel configured to achieve desired operating/speed characteristics ([0017-0018, 0029-0031], figs. 1-8).   Modified Crutcher et al. fails to disclose the flywheel has a speed of 15000 rpm, or less wherein a pinch force of a portion of the flywheel when in contact with a portion of the driver blade is in a range of 222 N to 2669 N or greater
Modified Crutcher et al. teaches the claimed invention except for the specific ranges of values listed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the In re Aller, 105 USPQ 233. 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crutcher et al.  (US 5511715 A) in view of Cunningham (US 4323127 A) in view of Kunz et al. (US 20090294508 A1) and further in view of Bouyoucos et al. (US 4166507 A).
Regarding claims 5-6, Crutcher et al. teaches varying the mass for the blade and flywheel for driving a fastener (col. 2, lines 1-67, col. 3, lines 1-67, col. 11, lines 19-41).  Modified Crutcher et al. fails to explicitly discloses the mass of the driver blade is 80g or greater, in a range of 80 g to 200 g.
Bouyoucos et al. teaches an impact mechanism (10) having a socket (52) and gear/anvil 73 with splines (80/82) and hammer (16) with a hex fastener (68, col. 3, lines 50-67-col. 4, lines 1-67) and modifying the mass of the hammer to transfer the desired energy (col 4, lines 15-25, col. 5, lines 1-67).
In order to match such a wide variety of rock, the impact mechanism consisting of the oscillating hammer 16 with mass M.sub.H and the hydraulic force pulse coupler with a stiffness K.sub.s must be designed to efficiently couple the kinetic energy of the hammer to the load. The load consists of the shank 52, drill steel 68 …provide a hammer mass and spring stiffness in the preferred range for efficiently transferring energy to the formation may be better understood from the following example in which the use of a four wing 13/8" drill bit and 7/8" hex drill rod is considered (col. 5, lines 11-38)
Given the suggestion and teachings of Crutcher et al. of varying the mass for the blade and flywheel for driving a fastener, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mass of the driver blade is 80g or greater, in a range of 80 g to 200 g for efficiently transferring energy needed as taught by Bouyoucos et al. and since it has been held discovering the optimum value of a result effective variable involves only routine skill in the art. In re Aller, 105 USPQ 233.  

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., flywheel surround its motor housing, shaft that rotates) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner contends that as claimed “at least a portion of the electric motor is surrounded by and radially within the flywheel inner circumference” is similar to a roof in an arcade or lean-to extension of a building which surrounds objects there under and they are radially within.  As shown in fig. 9 of Cunningham the flywheel surrounds at least a portion of the motor (a “portion” could be the motor shaft) and since “motor housing” is not claimed in claim 13 then only the motor at most has to be surrounded.  Also, the phrase “electric motor being adapted to rotate the flywheel” does not positively recite a shaft being rotated and rather the motor being “adapted to rotate” a flywheel in which Kunz motor could be “adapted to rotate” a flywheel if desired.  Examiner suggests positively claiming these argued features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hull et al. US 20090321098 A1- teaches a cup shaped flywheel assembly 100/80 with flywheel insert 102 having inserts 106 to alter/increase/decrease inertia ([0038-0042], figs.1-5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731